Exhibit 10.2

 

[H.C. Wainwright & Co. Letterhead]

 

April 1, 2020

 

STRICTLY CONFIDENTIAL

 

VIVUS, Inc.

900 E. Hamilton Avenue, Suite 550

Campbell, CA 95008

 

Attn: John P. Amos, Chief Executive Officer

 

Dear Mr. Amos:

 

This letter agreement (this “Agreement”) constitutes the agreement between
VIVUS, Inc. (the “Company”) and H.C. Wainwright & Co., LLC (“Wainwright”), that
Wainwright shall serve as the exclusive agent, advisor or underwriter in any
offering (each, an “Offering”) of securities of the Company (the “Securities”)
during the Term (as hereinafter defined) of this Agreement.  The terms of each
Offering and the Securities issued in connection therewith shall be mutually
agreed upon by the Company and Wainwright and nothing herein implies that
Wainwright would have the power or authority to bind the Company and nothing
herein implies that the Company shall have an obligation to issue any
Securities.  It is understood that Wainwright’s assistance in an Offering will
be subject to the satisfactory completion of such investigation and inquiry into
the affairs of the Company as Wainwright deems appropriate under the
circumstances and to the receipt of all internal approvals of Wainwright in
connection with the transaction.  The Company expressly acknowledges and agrees
that Wainwright’s involvement in an Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions.  The execution of this Agreement does not
constitute a commitment by Wainwright to purchase the Securities and does not
ensure a successful Offering of the Securities or the success of Wainwright with
respect to securing any other financing on behalf of the Company. Wainwright
may, with the written consent of the Company, retain other brokers, dealers,
agents or underwriters on its behalf in connection with an Offering, and
Wainwright shall be solely responsible for the payment of any compensation or
expenses to such other broker, dealer, agent or underwriter. Notwithstanding
anything to the contrary contained in this Agreement, Wainwright’s exclusivity
provided hereunder shall be subject to that certain engagement letter, dated as
of October 8, 2019 exisitng as of the date hereof, by and between and Company
and Piper Sandler & Co. (“Piper”) and that certain engagement letter, to be
excuted in April 2020, by and between, or on behalf of, the Company and Piper
(collectively, the “Engagement Letters”).

 

A.                                    Compensation; Reimbursement.  At the
closing of each Offering (each, a “Closing”), the Company shall compensate
Wainwright as follows:

 

1.              Cash Fee.  The Company shall pay to Wainwright a cash fee, or as
to an underwritten Offering an underwriter discount, equal to 7.0% of the
aggregate gross proceeds raised in each Offering.

 

430 Park Avenue  |  New York, New York 10022  |  212.356.0500  |  www.hcwco.com

Member: FINRA/SIPC

 

--------------------------------------------------------------------------------



 

2.              Warrant Coverage.  The Company shall issue to Wainwright or its
designees at each Closing, warrants (the “Wainwright Warrants”) to purchase that
number of shares of common stock of the Company equal to 6.0% of the aggregate
number of shares of common stock (or common stock equivalent, if applicable)
placed in each Offering (and if an Offering includes a “greenshoe” or
“additional investment” component, such number of shares of common stock
underlying such “greenshoe” or “additional investment” component, with the
Wainwright Warrants issuable upon the exercise of such component).  If the
Securities included in an Offering are convertible, the Wainwright Warrants
shall be determined by dividing the gross proceeds raised in such Offering by
the Offering Price (as defined hereunder).  The Wainwright Warrants shall be in
a customary form reasonably acceptable to Wainwright, have a term of five
(5) years and an exercise price equal to 125% of the offering price per share
(or unit, if applicable) in the applicable Offering and if such offering price
is not available, the market price of the common stock on the date an Offering
is commenced (such price, the “Offering Price”). If warrants are issued to
investors in an Offering, the Wainwright Warrants shall have the same terms as
the warrants issued to investors in the applicable Offering, except that such
Wainwright Warrants shall have an exercise price equal to 125% of the Offering
Price.

 

3.              Expense Allowance.  Out of the proceeds of each Closing, the
Company also agrees to pay Wainwright (a) a management fee equal to 1.0% of the
gross proceeds raised in each Offering; (b) $35,000 for non-accountable
expenses; and (c) up to $50,000 for fees and expenses of legal counsel and other
out-of-pocket expenses; plus the additional amount payable by the Company
pursuant to Paragraph D.3 hereunder and, if applicable, the costs associated
with the use of a third-party electronic road show service (such as
NetRoadshow); provided, however, that such amount in no way limits or impairs
the indemnification and contribution provisions of this Agreement.

 

4.              Tail.  Wainwright shall be entitled to compensation under
clauses (1) and (2) hereunder, calculated in the manner set forth therein, with
respect to any public or private offering or other financing or capital-raising
transaction of any kind (“Tail Financing”) to the extent that such financing or
capital is provided to the Company by investors (a) whom Wainwright had brought
over-the-wall or (b) who invest in a capital-raising transaction by the Company
during the Term, if such Tail Financing is consummated at any time within the
12-month period following the expiration or termination of this Agreement.

 

5.              Right of First Refusal.  If, from the date hereof until the
12-month anniversary following consummation of each Offering, the Company or any
of its subsidiaries decides to raise funds by means of a public offering
(including at-the-market facility) or a private placement or any other
capital-raising financing of equity, equity-linked or debt securities using an
underwriter or placement agent, Wainwright (or any affiliate designated by
Wainwright) shall have the right to act as sole book-running manager, sole
underwriter or sole placement agent for such financing.  If Wainwright or one of
its affiliates decides to accept any such engagement, the agreement governing
such engagement will contain, among other things, provisions for customary fees
for transactions of similar size and nature and the provisions of this
Agreement, including indemnification, which are appropriate to such a
transaction. Notwithstanding anything to the contrary contained in

 

2

--------------------------------------------------------------------------------



 

this Agreement, the right of first refusal provided hereunder shall be subject
to the Engagement Letters.

 

B.                                    Term and Termination of Engagement;
Exclusivity.  The term of Wainwright’s exclusive engagement will begin on the
date hereof and end three (3) months thereafter (the “Term”); provided, however,
that if an Offering has not been consummated within 30 days following the date
hereof, the Company may terminate this letter agreement and Wainwright’s
engagement hereunder.  Notwithstanding anything to the contrary contained
herein, the Company agrees that the provisions relating to the payment of fees,
reimbursement of expenses, right of first refusal, tail, indemnification and
contribution, confidentiality, conflicts, independent contractor and waiver of
the right to trial by jury will survive any termination or expiration of this
Agreement.  Notwithstanding anything to the contrary contained herein, the
Company has the right to terminate the Agreement for cause in compliance with
FINRA Rule 5110(f)(2)(D)(ii). The exercise of such right of termination for
cause eliminates the Company’s obligations with respect to the provisions
relating to the tail fees and right of first refusal. Except as set forth
hereunder, the Company represents, warrants and covenants that no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
subsidiary of the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other third-party with
respect to any Offering.

 

C.                                    Information; Reliance.  The Company shall
furnish, or cause to be furnished, to Wainwright all reasonable information
requested by Wainwright for the purpose of rendering services hereunder and
conducting due diligence (all such information being the “Information”).  In
addition, the Company agrees to make available to Wainwright upon request from
time to time the officers, directors, accountants, counsel and other advisors of
the Company.  The Company recognizes and confirms that Wainwright (a) will use
and rely on the Information, including any documents provided to investors in
each Offering (the “Offering Documents”) which shall include any Purchase
Agreement (as defined hereunder), and on information available from generally
recognized public sources in performing the services contemplated by this
Agreement without having independently verified the same; (b) does not assume
responsibility for the accuracy or completeness of the Offering Documents or the
Information and such other information, in each case other than any information
provided by Wainwright in writing expressly for inclusion therein; and (c) will
not make an appraisal of any of the assets or liabilities of the Company.  Upon
reasonable request, the Company will meet with Wainwright or its representatives
to discuss all information relevant for disclosure in the Offering Documents and
will cooperate in any investigation undertaken by Wainwright thereof, including
any document included or incorporated by reference therein.  At each Offering,
at the request of Wainwright, the Company shall deliver such opinions, officers’
and secretary certificates and good standing certificates, all in form and
substance satisfactory to Wainwright and its counsel as is customary for such
Offering.  Wainwright shall be a third party beneficiary of any representations,
warranties, covenants, closing conditions and closing deliverables made by the
Company in any Offering Documents, including representations, warranties,
covenants, closing conditions and closing deliverables made to any investor in
an Offering.

 

3

--------------------------------------------------------------------------------



 

D.                                    Related Agreements.  At each Offering, the
Company shall enter into the following additional agreements:

 

1.              Underwritten Offering.  If an Offering is an underwritten
Offering, the Company and Wainwright shall enter into a customary underwriting
agreement in form and substance reasonably satisfactory to the Company,
Wainwright and their respective counsel.

 

2.              Best Efforts Offering.  If an Offering is on a best efforts
basis, the sale of Securities to the investors in the Offering will be evidenced
by a purchase agreement (“Purchase Agreement”) between the Company and such
investors in a form reasonably satisfactory to the Company and Wainwright. 
Wainwright shall be a third party beneficiary with respect to the
representations, warranties and covenants, closing conditions and closing
deliverables included in the Purchase Agreement. Prior to the signing of any
Purchase Agreement, officers of the Company with responsibility for financial
affairs will be available to answer inquiries from prospective investors.

 

3.              Escrow, Settlement and Closing.  If each Offering is not settled
via delivery versus payment (“DVP”), the Company and Wainwright shall enter into
an escrow agreement with a third party escrow agent pursuant to which
Wainwright’s compensation and expenses shall be paid from the gross proceeds of
the Securities sold.  If the Offering is settled in whole or in part via DVP,
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall pay Wainwright closing costs,
which shall also include the reimbursement of the out-of-pocket cost of the
escrow agent or clearing agent, as applicable, which aggregate closing costs
shall not exceed $12,900.

 

4.              FINRA Amendments.  Notwithstanding anything herein to the
contrary, in the event that Wainwright determines that any of the terms provided
for hereunder shall not comply with a FINRA rule, including but not limited to
FINRA Rule 5110, then the Company shall agree to amend this Agreement (or
include such revisions in the final underwriting agreement) in writing upon the
request of Wainwright to comply with any such rules; provided that any such
amendments shall not provide for terms that are less favorable to the Company
than are reflected in this Agreement.

 

E.                                     Confidentiality.  In the event of the
consummation or public announcement of any Offering, Wainwright shall have the
right to disclose its participation in such Offering, including, without
limitation, the Offering at its cost of “tombstone” advertisements in financial
and other newspapers and journals.

 

F.                                      Indemnity.

 

1.              In connection with the Company’s engagement of Wainwright
hereunder, the Company hereby agrees to indemnify and hold harmless Wainwright
and its

 

4

--------------------------------------------------------------------------------



 

affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, whether or not the Company is a party
thereto (collectively a “Claim”), that are (A) related to or arise out of
(i) any actions taken or omitted to be taken (including any untrue statements
made or any statements omitted to be made) by the Company, or (ii) any actions
taken or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Wainwright, or (B) otherwise relate to or arise out of
Wainwright’s activities on the Company’s behalf under Wainwright’s engagement,
and the Company shall reimburse any Indemnified Person for all expenses
(including the reasonable fees and expenses of counsel) as incurred by such
Indemnified Person in connection with investigating, preparing or defending any
such claim, action, suit or proceeding, whether or not in connection with
pending or threatened litigation in which any Indemnified Person is a party. 
The Company will not, however, be responsible for any Claim that is finally
judicially determined to have resulted from the gross negligence or willful
misconduct of any such Indemnified Person for such Claim, or that arises from
any information contained in the Offering Documents that was furnished to the
Company by Wainwright in writing expressly for inclusion in the Offering
Documents.  The Company further agrees that no Indemnified Person shall have any
liability to the Company for or in connection with the Company’s engagement of
Wainwright except for any Claim incurred by the Company as a result of such
Indemnified Person’s gross negligence or willful misconduct.

 

2.              The Company further agrees that it will not, without the prior
written consent of Wainwright, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

 

3.              Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses.  If
the Company is requested by such Indemnified Person, the Company will assume the
defense of such Claim, including the employment of counsel for such Indemnified
Person and the payment of the fees and expenses of such counsel, provided,
however, that such counsel shall be reasonably satisfactory to the

 

5

--------------------------------------------------------------------------------



 

Indemnified Person and provided further that if the legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
legal counsel to such Indemnified Person reasonably concludes that there may be
legal defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, such Indemnified Person will employ
its own separate counsel (including local counsel, if necessary) to represent or
defend him, her or it in any such Claim and the Company shall pay the reasonable
fees and expenses of such counsel. If such Indemnified Person does not request
that the Company assume the defense of such Claim, such Indemnified Person will
employ its own separate counsel (including local counsel, if necessary) to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Person
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof.  In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

 

4.              The Company agrees that if any indemnity sought by an
Indemnified Person hereunder is held by a court to be unavailable for any reason
then (whether or not Wainwright is the Indemnified Person), the Company and
Wainwright shall contribute to the Claim for which such indemnity is held
unavailable in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and Wainwright on the other, in
connection with Wainwright’s engagement referred to above, subject to the
limitation that in no event shall the amount of Wainwright’s contribution to
such Claim exceed the amount of fees actually received by Wainwright from the
Company pursuant to Wainwright’s engagement.  The Company hereby agrees that the
relative benefits to the Company, on the one hand, and Wainwright on the other,
with respect to Wainwright’s engagement shall be deemed to be in the same
proportion as (a) the total value paid or proposed to be paid or received by the
Company pursuant to the applicable Offering (whether or not consummated) for
which Wainwright is engaged to render services bears to (b) the fee paid or
proposed to be paid to Wainwright in connection with such engagement.

 

5.              The Company’s indemnity, reimbursement and contribution
obligations under this Agreement (a) shall be in addition to, and shall in no
way limit or otherwise adversely affect any rights that any Indemnified Person
may have at

 

6

--------------------------------------------------------------------------------



 

law or at equity and (b) shall be effective whether or not the Company is at
fault in any way.

 

G.                                    Limitation of Engagement to the Company. 
The Company acknowledges that Wainwright has been retained only by the Company,
that Wainwright is providing services hereunder as an independent contractor
(and not in any fiduciary or agency capacity) and that the Company’s engagement
of Wainwright is not deemed to be on behalf of, and is not intended to confer
rights upon, any shareholder, owner or partner of the Company or any other
person not a party hereto as against Wainwright or any of its affiliates, or any
of its or their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), employees or agents. 
Unless otherwise expressly agreed in writing by Wainwright, no one other than
the Company is authorized to rely upon this Agreement or any other statements or
conduct of Wainwright, and no one other than the Company is intended to be a
beneficiary of this Agreement.  The Company acknowledges that any recommendation
or advice, written or oral, given by Wainwright to the Company in connection
with Wainwright’s engagement is intended solely for the benefit and use of the
Company’s management and directors in considering a possible Offering, and any
such recommendation or advice is not on behalf of, and shall not confer any
rights or remedies upon, any other person or be used or relied upon for any
other purpose.  Wainwright shall not have the authority to make any commitment
binding on the Company.  The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Wainwright.

 

H.                                   Limitation of Wainwright’s Liability to the
Company.  Wainwright and the Company further agree that neither Wainwright nor
any of its affiliates or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), employees or agents shall have any liability to
the Company, its security holders or creditors, or any person asserting claims
on behalf of or in the right of the Company (whether direct or indirect, in
contract, tort, for an act of negligence or otherwise) for any losses, fees,
damages, liabilities, costs, expenses or equitable relief arising out of or
relating to this Agreement or the services rendered hereunder, except for
losses, fees, damages, liabilities, costs or expenses that arise out of or are
based on any action of or failure to act by Wainwright and that are finally
judicially determined to have resulted solely from the gross negligence or
willful misconduct of Wainwright.

 

I.                                        Governing Law.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applicable to agreements made and to be fully performed therein.  Any
disputes that arise under this Agreement, even after the termination of this
Agreement, will be heard only in the state or federal courts located in the City
of New York, State of New York.  The parties hereto expressly agree to submit
themselves to the jurisdiction of the foregoing courts in the City of New York,
State of New York.  The parties hereto expressly waive any rights they may have
to contest the jurisdiction, venue or authority of any court sitting in the City
and State of New York.  In the event Wainwright or any Indemnified Person is
successful in any action, or suit against the Company, arising out of or
relating to this Agreement, the final judgment or award entered shall be
entitled to have and recover from the Company the costs and expenses incurred in
connection therewith, including its reasonable attorneys’ fees.  Any rights to
trial by jury with

 

7

--------------------------------------------------------------------------------



 

respect to any such action, proceeding or suit are hereby waived by Wainwright
and the Company.

 

J.                                        Notices.  All notices hereunder will
be in writing and sent by certified mail, hand delivery, overnight delivery, fax
or e-mail, if sent to Wainwright, at the address set forth on the first
page hereof, e-mail: notices@hcwco.com, Attention: Head of Investment Banking,
and if sent to the Company, to the address set forth on the first page hereof,
e-mail:  amos@vivus.com, Attention:  Chief Executive Officer.  Notices sent by
certified mail shall be deemed received five days thereafter, notices sent by
hand delivery or overnight delivery shall be deemed received on the date of the
relevant written record of receipt, notices delivered by fax shall be deemed
received as of the date and time printed thereon by the fax machine and notices
sent by e-mail shall be deemed received as of the date and time they were sent.

 

K.                                    Conflicts.  The Company acknowledges that
Wainwright and its affiliates may have and may continue to have investment
banking and other relationships with parties other than the Company pursuant to
which Wainwright may acquire information of interest to the Company.  Wainwright
shall have no obligation to disclose such information to the Company or to use
such information in connection with any contemplated transaction.

 

L.                                     Anti-Money Laundering.  To help the
United States government fight the funding of terrorism and money laundering,
the federal laws of the United States require all financial institutions to
obtain, verify and record information that identifies each person with whom they
do business.  This means Wainwright must ask the Company for certain identifying
information, including a government-issued identification number (e.g., a U.S.
taxpayer identification number) and such other information or documents that
Wainwright considers appropriate to verify the Company’s identity, such as
certified articles of incorporation, a government-issued business license, a
partnership agreement or a trust instrument.

 

M.                                 Miscellaneous.  The Company represents and
warrants that it has all requisite power and authority to enter into and carry
out the terms and provisions of this Agreement and the execution, delivery and
performance of this Agreement does not breach or conflict with any agreement,
document or instrument to which it is a party or bound.  This Agreement shall
not be modified or amended except in writing signed by Wainwright and the
Company.  This Agreement shall be binding upon and inure to the benefit of both
Wainwright and the Company and their respective assigns, successors, and legal
representatives.  This Agreement constitutes the entire agreement of Wainwright
and the Company with respect to the subject matter hereof and supersedes any
prior agreements with respect to the subject matter hereof.  If any provision of
this Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect, and the
remainder of the Agreement shall remain in full force and effect.  This
Agreement may be executed in counterparts (including facsimile or electronic
counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

*********************

 

8

--------------------------------------------------------------------------------



 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

 

 

 

Very truly yours,

 

 

 

 

 

H.C. WAINWRIGHT & CO., LLC

 

 

 

 

 

 

 

 

By:

/s/ Edward D. Silvera

 

 

 

Name: Edward D. Silvera

 

 

 

Title: Chief Operating Officer

 

 

 

Date: 4/1/2020

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

VIVUS, INC.

 

 

 

 

 

 

 

 

By:

/s/ John P. Amos

 

 

 

Name: John P. Amos

 

 

 

Title: CEO

 

 

 

9

--------------------------------------------------------------------------------